Title: To George Washington from Brigadier General William Woodford, 31 March 1780
From: Woodford, William
To: Washington, George


          
            Dear Genl
            Camden [S.C.] 31st March 1780
          
          We arrived here last evening in twenty three Days from petersburg, & have only left thirteen sick upon the Road, which an officer is bringing up—we have a few sick to leave here, the rest well & in good Spirits.
          My artilery & Stores are about five or Six Days March in the rear—they will halt here till General Lincolns pleasure is known.
          My last letter from the Genl was dated the 17th but I have seen private letters here to the 28th, when all was well—the Enemy go on Slowly in their approaches, they have got some of their Ships over the bar the last spring tide, & have advanced their Works to a place called Warpoo cutt, distant from Town, one Mile & a quarter—they have fortified several places upon Ashly River, which (as far as I can be informd) they have entire possession of.
          Our Ships are to be sunk to obstruct the channel, & their men & guns added to the Garrison.
          Colo. Washington had a successfull skirmish the other Day with an equal number of the Enemies cavalry near Bacon’s bridge—he killed six & took seven with the loss of one Man killed & an Officer missing—he has taken a number of prisoners upon their lines, among them a Colo. Hamilton who commanded the N. Carolina Loyalists, & was within a few Minutes of takeing Sr Harry Clinton.
          These letters allso mention the arrival of our packet boat from the Havannah with an acct that the Spaniards are gone against pensecola, & that some Ships were prepareing to come to the assistance of Chs Town.
          I hope we shall still be there in time to be usefull, as we march upwards of Twenty Miles every day that we are not plagued with a Ferry.
          I sent Lt Colo. Nevill forward (who would be in C. Town last Night) to inform Genl Lincoln every particular respecting the Troops, & to take his directions for my conduct in marching them into Town; I expect him to meet me at least fifty Miles on this side.
          By the Enemies delay, they certainly have met with greater damage at Sea then we know of, the loss is said to have fallen cheifly upon the Transports with their Cavalry & heavy Artilly—those at their batteries being taken from their Ships.
          My last to your Excellency was from Petersburg of the 8th—which I hope came safe to hand.
          I wish this to find your Excellency & Family in good Health. I have the honor to be with the highest Respect & esteem Your Excellencies Most Obedt humble Servt
          
            Wm Woodford
          
         